         CASE 0:20-cv-01676-WMW-HB Doc. 27 Filed 11/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Joshua Jon Carlson,                                    Case No. 20-cv-1676 (WMW/HB)

                           Plaintiff,
                                               ORDER ADOPTING REPORT AND
       v.                                          RECOMMENDATION

Paul Schnell et al.,

                           Defendants.


       This matter is before the Court on the August 18, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 12.)

Because no objections have been filed, this Court reviews the R&R for clear error.1 See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Having reviewed the R&R, the Court finds no clear error.

       Based on all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

       1.     The August 18, 2020 Report and Recommendation, (Dkt. 12), is

ADOPTED.

       2.     Plaintiff Joshua Jon Carlson’s motion for a temporary restraining order,

(Dkt. 9), is DENIED.



1
      Carlson filed a document labeled on the docket as “Response (Objection) to
Report and Recommendation” after Magistrate Judge Bowbeer issued the R&R.
However, despite the title of Carlson’s filing, Carlson does not discuss any objections to
the R&R. Therefore, the Court finds that no objections have been made to the R&R.
       CASE 0:20-cv-01676-WMW-HB Doc. 27 Filed 11/10/20 Page 2 of 2




Dated: November 10, 2020                     s/Wilhelmina M. Wright
                                             Wilhelmina M. Wright
                                             United States District Judge




                                    2
